DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 5, 8-12, 15 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Burke (US 2012/0269360 A1).

Claim 1, the prior art as in a method of distributing sound in a sporting venue, comprising: determining an event based on a position of at least one player and/or sporting projectile within the sporting venue (fig.1; par [17-18]); selecting a sound effect based on the determined event (par [21-22, 27]); and sending the sound effect to at least one speaker located in the sporting venue (fig.2 (208); par [24]). 

Claim 2, the method according to claim 1, wherein the sporting projectile is either a ball or a puck (such aspect not considered since the prior art is related to the position and claim disclose an elective limitations).



4. The method according to claim 1, wherein the sound effect is comprised of one or more sound clips mixed together based upon the event (par [32]/the sound may be mixed to certain volume).  


Claim 5, the method according to claim 1, further comprising:  controlling the volume of the or each speaker based upon the event (par [27, 32]).

8. A device for distributing sound in a sporting venue, comprising: circuitry configured to: determine an event based on a position of at least one player and or Sporting projectile within the sporting venue (fig.1; par [17-18]); select a sound effect based on the determined event (par [21-22, 27]); and send the sound effect to at least one speaker located in the sporting venue (fig.2 (208); par [24]).

9. The device according to claim 8, wherein the sporting projectile is either a ball or a puck (such aspect not considered since the prior art is related to the position and claim disclose an elective limitations).

Claim 10, a device for distributing sound in sporting venue, comprising:  circuitry configured to: receive an indication of an event within a match being played within the sporting event (fig.1; par [18, 20]), select a sound effect based on the received event (par [21-22, 27]); and send the sound effect to at least one speaker located in the sporting venue (fig.2 (208); par [24]). 

	The device claim (s) 11 which in substance disclose the similar feature as in claim (s) 4 has been analyzed and rejected accordingly. 


Claim 12, The device according to claim 8, wherein the circuitry is configured to: control the volume of the or each speaker based upon the event (par [27, 32]). 

Claim 15, The are disclose of such a non-transitory computer readable medium having stored thereon a computer program comprising computer readable instructions which, when loaded onto a computer, configures the computer to perform the method according to claim 1 (par [24, 40]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim (s) 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 2012/0269360 A1).

Claim 6, the method according to claim 1 , further comprising: sending the sound clip to at least one speaker located at a location within the sporting Venue (par [24]).

	Although, the art never specify of the speaker being at predetermine location, but one of the ordinary skills in the art could have varied the speaker along the venues as desired by adding such specific speaker being location at predetermined location along the various venue as per user’s preference for providing the sound to user along such predetermined location.

	The device claim (s) 13 which in substance disclose the similar feature as in claim (s) 6 has been analyzed and rejected accordingly. 


Claim (s) 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 2012/0269360 A1) and Forouhar et al. (US 2015/0131845 A1).



	But the art as in Forouhar et al. disclose of a sporting event including indication is that the event that either a video review is being used or that a scoring event has occurred (par [88, 113, 119]). Thus, one of the ordinary skills in the art could have varied the various aspect related to the sport event including denoting such video review so as to provide to user the specific of event of interest related to the match. 
  

The claim(s) 14 which in substance disclose the similar feature as in claim (s) 7 has been analyzed and rejected accordingly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654